Citation Nr: 1439127	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-11 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation benefits in the amount of $2,123.83, to include the threshold question of the validity of creation of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $2,123.83.  The appeal of the threshold matter of the validity of the creation of that overpayment arises from a May 2010 determination by VA's Debt Management Center creating the overpayment calculated in the amount of $2,123.83; the Veteran filed a notice of disagreement (NOD) with this determination but no statement of the case (SOC) has yet been issued addressing the matter (as discussed below).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).

In April 2010, the RO notified the Veteran that it had processed the previously proposed action to reduce his benefit payments due to being incarcerated; the notice further informed him that "Because of this change, you have been paid too much."  In correspondence received by VA on May 7, 2010, the Veteran stated that "I do not believe there was any type of overpayment, as payment stopped to the best of my knowledge as scheduled on the 61st day [following his conviction] as provided by law."  On May 8, 2010, the RO formally notified the Veteran that it had confirmed the calculation of $2,123.83 as the amount of overpayment determined to be owed; this notice informed the Veteran of his right to appeal the determination of the validity of the calculated overpayment.  In a letter dated May 24, 2010 (stamped as received by VA in June 2010), the Veteran requested a waiver of repayment of any pertinent debt and also, significantly, expressed continuing disagreement with the validity of the overpayment determination itself: "I am unsure when this overpayment(s) which resulted in an 'alleged' debt of $2,123.83 was to have occurred as I have not received any supporting documentation from the V.A.'s office showing me when the payment(s) were to have been received by me."  (The Board notes that the Veteran has repeatedly challenged the validity of the overpayment determination in multiple prior and subsequent written statements.)

The Board finds that the Veteran has filed a timely NOD challenging the validity of the formal creation of the overpayment in May 2010.  The filing of an NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the AOJ issued the Veteran an SOC in April 2011, but it addressed only the issue of the denial of waiver of the overpayment.  In the SOC, the AOJ noted that the decisional document being appealed was the August 2010 letter in which the Committee on Waivers notified the Veteran of the denial of his request for waiver of the overpayment in his account (the Veteran then appealed the denial of waiver with a February 2011 NOD).  Notably, the SOC failed to reference the Veteran's disagreement with the underlying validity of the overpayment determination itself, made in May 2010 (for which he had filed a timely NOD), nor did the SOC cite to the laws and regulations or provide reasons and bases in relation to the determination of the overpayment itself (it cited laws and regulations and provided reasons and bases relating to waivers of recovery of an overpayment).  Corrective action is necessary.

The Board notes the AOJ appears to have recognized at least part of this problem in August 2011, as an internal RO memorandum that month remarks: "It is clear from the Veteran's statements that he has challenged the validity of the debt charged against him.  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness."  The memorandum directs that a letter be sent to the Veteran explaining the creation of the overpayment debt.  In October 2011, a letter on this matter was sent to the Veteran.  Regardless of any question of whether the October 2011 letter may not adequately constitute a formal adjudication on the Veteran's claim, it remains the case that the Veteran had previously initiated an appeal on the question of validity of creation of the overpayment and no SOC has been issued on this question (the October 2011 letter is clearly not an SOC).

The Board may not proceed with appellate review of the Veteran's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending and must be remanded to the AOJ.  The Court has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c)(2013), VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing the issue of whether the $2,123.83 overpayment of disability compensation benefits was properly created.  To perfect an appeal of this claim (which is separate and distinct from the claim seeking waiver of the same overpayment, for which the Veteran has filed a timely substantive appeal) to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

2.  Following completion of the above and any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim seeking waiver of recovery of the overpayment.  If any element of the claim remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

